Citation Nr: 1007826	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-21 277A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	Rachel C. Wilson, Attorney At 
Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In August 2007 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

In his July 2005 substantive appeal, the Veteran requested 
that he be scheduled for a Board hearing at the RO.  In 
correspondence dated in June 2007, the Veteran's attorney 
advised the RO that the Veteran had withdrawn his hearing 
request.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking service connection for hepatitis C.  
He contends that his current hepatitis C was incurred in 
service as a result of his sharing razors, toothbrushes and 
rags with other soldiers.  Alternatively, he contends that 
his current condition could be a result of examinations and 
vaccines he received that were not performed with sterile 
equipment.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced and 
observed in service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  

The Veteran's service treatment records show that he was 
treated for hematuria and a renal contusion in late 1970 
following a fall from a truck.  There are no pertinent, 
complaints, findings, treatment or diagnoses regarding 
hepatitis C.  Likewise, there is no evidence of any treatment 
for alcohol or drug abuse in service.

VA and private treatment records, dating from September 2000 
to October 2008, show the Veteran was initially diagnosed as 
having hepatitis C in October 2000.  These treatment records 
repeatedly note the Veteran's only risk factors as IV and 
intranasal cocaine use, and IV heroin use, occurring either 
in his early twenties or specifically from 1969 to 1973.  The 
Board notes that the Veteran's active duty was from 1969 to 
1970.  None of the treatment records refer to the Veteran's 
use of other soldiers' razors, toothbrushes or rags, or of 
his possible examinations and/or vaccinations with non-
sterile equipment as risk factors in his incurrence of 
hepatitis C.  In October 2003, the Veteran submitted the 
claim of service connection for hepatitis C which is the 
subject of the instant appeal.  

The duty to assist the Veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Although VA treatment records appear 
to etiologically link the Veteran's current hepatitis C to 
his previous use of illicit drugs, he has not been provided a 
VA examination to determine the etiology of his currently 
diagnosed hepatitis C, and to specifically address whether 
the Veteran's alleged use of shared razors, toothbrushes and 
rags in service, or his alleged examinations and/or 
vaccinations with non-sterile equipment is as likely as not 
the cause of his current condition.  For these reasons, the 
Board concludes that there is not sufficient medical evidence 
in this case to decide the claim and that a remand for a 
medical examination and opinion is warranted.  38 C.F.R. 
§ 3.159(c)(4).

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated January 2007.  Copies of any 
available VA records subsequent to January 2007 need to be 
obtained and incorporated in the claims file.  The Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records, dating from January 2007 to the 
present, and associate the records with 
the Veteran's claims file.

2.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of the 
Veteran's hepatitis C, if found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The Veteran's claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  Based on the medical 
findings and a review of the claims file, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran has hepatitis C as a result of 
his service or any incident therein, and 
the examiner should specifically address 
the Veteran's alleged risk factors 
including shared razors, toothbrushes and 
rags with other soldiers, and the possible 
examination and/or vaccination with non-
sterile equipment.  The examiner should 
further discuss the risk factor elicited 
from treatment records indicating IV and 
intranasal cocaine and heroin use.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, the report should so state.  

The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



